Citation Nr: 1446108	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-18 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for diabetes mellitus type II (DMII), rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






REMAND

The Veteran had active military service in the United States Air Force from March 1948 to March 1954, and from February 1957 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).)

On his July 2013 VA Form 9, the Veteran indicated a desire to testify at a hearing before the Board.  The Veteran has since unequivocally withdrawn his request.  See September 2014 election.

The Veteran seeks a higher initial rating for his DMII, which has been evaluated as 20 percent disabling from August 11, 2010.  He was last afforded a VA examination in August 2011.  The examination report reflected treatment with oral medications, insulin, and restricted diet, but no restriction or regulation of activity.  The course of the disease since onset was reportedly stable, and there was no history of diabetes-related hospitalizations or surgeries.  The Veteran reported symptoms of lethargy, with fluctuating blood sugars, approximately once a month.  The report indicated episodes of hypoglycemic reactions or ketoacidosis, but noted they did not require hospitalization or visits to a diabetic care provider more than once a month.

The Veteran has asserted that his condition has worsened and that his medications "are constantly being increased."  He stated that in addition to treatment with oral medications, insulin, and restricted diet, he must regulate his activities and has experienced uncontrollable weight loss.  The Veteran has also contended that a number of various other health issues, including unspecified heart problems, shortness of breath, fatigue, high blood pressure, hardening of the arteries, poor circulation, neuropathy, and pain when walking, are complications of his DMII and 

have not been properly evaluated.  See August 2011 NOD; July 2013 VA Form 9.

Based on the aforementioned symptomatology, and further considering that the Veteran's last relevant VA examination was in August 2011, the Board finds that a new examination should be scheduled to determine the severity of his service-connected DMII.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In addition to evaluating the severity of the Veteran's DMII, the examiner should address the Veteran's contentions that various other health issues and symptoms are complications of his DMII.

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

(The issues of entitlement to service connection for aortic valve stenosis, heart murmurs, and peripheral neuropathy, have been raised by the record, but have not been adjudicated by the RO.  See August 2011 NOD.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.)

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his DMII.  The entire claims file, to include any pertinent medical 

records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

The examiner is requested to address the Veteran's contentions that various other health issues, including unspecified heart problems, shortness of breath, fatigue, high blood pressure, hardening of the arteries, poor circulation, neuropathy, and pain when walking, are complications of his DMII.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

